NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 21, 32, and 37 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 06/29/2022 to be persuasive and overcome the prior art of record. 

The closest prior art of record is Schwarz (DE 10 2005 058890 A1), Horstmann (EP 1596140 A2), and Finney et al. (US 2011/0005244 A1).

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim. The aforementioned references teach an aircraft, an evaporator, a first turbine, a first compressor, and a refrigerant piping. 

However, the references relied upon fail to teach specific the limitations of:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show the limitations of claims 21, 32, and 37. 



In regards to Claim 21: “… and wherein the first turbine is rotationally coupled to the first compressor through a shaft; a second compressor configured to, prior to entering the first compressor, compress the refrigerant to a second pressure that is less than the first pressure; and a second heat exchanger configured to cool the refrigerant prior to entering the first compressor but after exiting the second compressor; … wherein the ambient conditions are defined by an operating condition of the aircraft.” 

In regards to Claim 32: “… compressing the refrigerant in a first compressor to a first pressure; evaporating the refrigerant in an evaporator; cooling the refrigerant in a first fluid cooler; compressing the refrigerant in a second compressor to a second pressure that is less than the first pressure, prior to the refrigerant entering the first compressor; and cooling the refrigerant in a second fluid cooler, prior to the refrigerant entering the first compressor but after exiting the second compressor.” 

In regards to Claim 37: “…a first gas cooler configured to cool the refrigerant; a second compressor configured to, prior to entering the first compressor, compress the refrigerant to a second pressure that is less than the first pressure; and a second gas cooler configured to cool the refrigerant prior to entering the first compressor but after exiting the second compressor.” 

  
Claims 21, 25-32, 35-37, and 39-43 are allowed. 

Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lui et al. (US 2006/0162371 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                          
                                                                                                                                                                                      
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763